DETAILED ACTION
Claims 1, 5-6, 8-19, and 21 are presented for examination, wherein claim 1 is currently amended; claims 9-19 are withdrawn. Claims 2-4, 7, and 20 are cancelled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-6, 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shibano et al (US 2015/0228982).
Regarding newly amended independent claim 1, Shibano teaches a composite current collector for secondary batteries such as lithium ion secondary batteries, said composite current collector including a current-collecting substrate and a binding layer having excellent electrical conductivity applied thereon, wherein an active material layer is formed on said electrically conductive binding layer of said composite current collector (e.g. ¶¶ 0001, 16-17, and 22-24), reading on “undercoat layer for an energy storage device,” alternatively the preamble limitations “undercoat” and “for an energy storage device” are severably interpreted to be merely intended use, e.g. MPEP § 2111.02, 
wherein said binding layer is formed from a dispersion comprised of carbon nanotubes, dispersant, and solvent, wherein said dispersion is applied to a surface of said current-collecting substrate by e.g. inkjet, spray coating, or casting; and, wherein said dispersant comprises highly-branched polymers containing triarylamine structures as branch points (e.g. ¶¶ 0001, 16-17, 24, and 40-43), wherein:
(1)	said binding layer comprising said carbon nanotubes (e.g. supra), reading on previously added limitation “An undercoat layer … comprising … an electrically conductive material;”
(2)	said binding layer comprising said dispersant (e.g. supra), reading on previously added limitation “An undercoat layer … comprising … a dispersant” (subject matter of former claim 7); and,
(3)	regarding the previously added limitation “polymer, wherein the polymer consists of at least one polymer selected from the group consisting of polyacrylic acid, ammonium polyacrylate, sodium polyacrylate, carboxymethylcellulose sodium, water-soluble cellulose ether, sodium alginate, polyvinyl alcohol, polystyrene sulfonic acid, and polyethylene glycol,” said binding layer may further incorporate a binder, such as carboxymethyl cellulose, polyacrylic acid, polyvinyl alcohol, polystyrene (e.g. ¶¶ 0090-93), reading on the limitation “An undercoat layer … comprising … polymer, wherein the polymer consists of at least one polymer selected from the group consisting of polyacrylic acid, ammonium polyacrylate, sodium polyacrylate, carboxymethylcellulose sodium, water-soluble cellulose ether, sodium alginate, polyvinyl alcohol, polystyrene sulfonic acid, and polyethylene glycol,”
wherein said binding layer is preferably 0.05 to 10 μm thick (e.g. ¶0106), overlapping and reading on the newly amended limitation incorporating the subject matter of former claim 3 “the undercoat layer has a thickness of from 30 to 80 nm,” MPEP § 2144.05(I),
alternatively, Shibano indicates the thickness of the binding layer is result-effective on the internal resistance of said binding layer, so it would have been obvious to a person of ordinary skill in the art to optimize the thickness of said binding layer to within the claimed range, e.g. MPEP § 2144.05(II),
wherein said binding layer is formed from a dispersion applied to a surface of said current-collecting substrate by e.g. inkjet, spray coating, or casting, said binding layer and said composite current collector including said current-collecting substrate, which may be a copper foil or aluminum foil, wherein said composite current collector is for use in secondary batteries such as lithium ion secondary batteries (e.g. supra plus e.g. ¶¶ 0006, 15, 185, 192, 195, 200-201, 205-206, 209, 213-214, 217, 222, 229, and 241), reading on the previously amended limitation “the undercoat layer is suitable for being on at least one side of a current-collecting substrate in an undercoat foil for an energy storage device electrode comprising the current-collecting substrate and the undercoat layer,”
alternatively, said anchor layer is capable of being “… formed on at least one side of a current-collecting substrate,” “in an undercoat foil,” “for an energy storage device electrode comprising the current-collecting substrate and the undercoat layer,” severably reading on said limitations.
alternatively, the limitations “in an undercoat foil” and “for an energy storage device electrode comprising the current-collecting substrate and the undercoat layer” are severably outside of the scope of the claimed invention.

Shibano teaches said current collecting base may be said copper foil or said aluminum foil (e.g. supra), reading on the previously amended limitation “which foil is suitable for fabricating an electrode assembly,” said aluminum foil current collecting base is capable of “used for fabricating an electrode assembly by ultrasonically welding at least one of a electrodes to a metal tab at a region of the electrode where the undercoat layer is formed and an active material layer is not formed,” 
alternatively, the previously amended limitation “… which foil is suitable for fabricating an electrode assembly by ultrasonically welding at least one of a electrodes to a metal tab at a region of the electrode where the undercoat layer is formed and an active material layer is not formed” is outside of the scope of the invention as claimed.
Regarding claims 5 and 8 plus previously amended claim 6, Shibano teaches the binding layer of claim 1, wherein said binding layer is formed from a dispersion comprised of carbon nanotubes, dispersant, and solvent, wherein said dispersion is applied to said current-collecting substrate by e.g. inkjet, spray coating, or casting; and, wherein said dispersant comprises highly-branched polymers containing triarylamine structures as branch points (e.g. ¶¶ 0001, 16-17, 24, and 40-43), reading on “the conductive material includes one or more selected from the group consisting of carbon black, ketjen black, acetylene black, carbon whiskers, carbon nanotubes, carbon fibers, natural graphite, synthetic graphite, titanium oxide, ITO, ruthenium oxide, aluminum and nickel” (claim 5); previously amended limitation “the conductive material comprises carbon nanotubes” (claim 6); and, “the dispersant is a triarylamine-based highly branched polymer or a pendant oxazoline group-containing vinyl polymer” (claim 8).
Regarding previously added claim 21, Shibano teaches the binding layer of claim 1, wherein said binding layer comprising said carbon nanotubes (e.g. supra), wherein said carbon nanotubes may be single cylindrically rolled graphene sheet (“SWCNT”), double-walled CNTs composed of two concentrically rolled graphene sheets (“DWCNT”), multi-walled CNTs composed of a plurality of concentrically rolled graphite sheets (“MWCNT”), or a plurality thereof (e.g. ¶0073), reading on “the conductive material comprises at least one carbon nanotube selected from the group consisting of single-walled carbon nanotube (SWCNT), double-walled carbon nanotube (DWCNT) and multi-walled carbon nanotubes (MWCNT).”
    
        
            
                                
            
        
    

Claims 1, 5-6, 8, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Takano (JP 2013/073906) in view of Shibano et al (US 2015/0228982).
Regarding newly amended independent claim 1, Takano teaches a positive electrode for a non-aqueous electrolyte secondary battery, said positive electrode (e.g. item 1) including a current collecting base material (e.g. item 10), an anchor layer (e.g. item 12) provided on said current collecting base material, and a positive electrode active material layer (e.g. item 14) provided on said anchor layer (e.g. ¶0014 plus e.g. Figure 1), reading on “undercoat layer for an energy storage device,” alternatively the preamble limitations “undercoat” and “for an energy storage device” are severably interpreted to be merely intended use, e.g. MPEP § 2111.02, wherein:
Takano teaches said anchor layer improves conduction between said current collecting base material and said positive electrode active material layer, resulting in improved charge-discharge characteristics and large current conduction, wherein said anchor layer contains a conductive material that secures the conductivity of the current collecting base material, smoothly transferring electrons to the positive electrode active material, while preventing a chemical reaction during charging and discharging;
(1)	said anchor layer may be a layer of (1a) conductive carbon fiber material and (1b) fluorine-containing polymer material, wherein said carbon fiber-based conductive material may be carbon nanotubes and carbon nanofibers (e.g. ¶¶ 0016 and 23), reading on previously added limitation “An undercoat layer … comprising … an electrically conductive material” (emphasis added), noting the transition phrase for the claimed invention is open, i.e. “comprising;” and,
(3)	regarding the previously added limitation “polymer, wherein the polymer consists of at least one polymer selected from the group consisting of polyacrylic acid, ammonium polyacrylate, sodium polyacrylate, carboxymethylcellulose sodium, water-soluble cellulose ether, sodium alginate, polyvinyl alcohol, polystyrene sulfonic acid, and polyethylene glycol,” Takano teaches said anchor layer may further incorporate a polymer thickener, such as carboxymethyl cellulose (CMC), polyethylene glycol, or a mixture of both (e.g. ¶0044), reading on the scope of the limitation “An undercoat layer … comprising … polymer, wherein the polymer consists of at least one polymer selected from the group consisting of polyacrylic acid, ammonium polyacrylate, sodium polyacrylate, carboxymethylcellulose sodium, water-soluble cellulose ether, sodium alginate, polyvinyl alcohol, polystyrene sulfonic acid, and polyethylene glycol,”
wherein said anchor layer may have a thickness of preferably 1 mm or less, and particularly preferably 200 nm or less from the viewpoint of conductivity (e.g. ¶¶ 0020-22 and 25), reading on the newly amended limitation incorporating the subject matter of former claim 3 “the undercoat layer has a thickness of from 30 to 80 nm,” MPEP § 2144.05(I),
alternatively, Takano indicates the thickness of the anchor layer is result-effective on the conductivity of the electrode, so it would have been obvious to a person of ordinary skill in the art to optimize the thickness of said anchor layer to within the claimed range, e.g. MPEP § 2144.05(II),
wherein said anchor layer is applied as an ink to coat a surface of said current collecting base layer, wherein said current collecting base may be a foil, such as an aluminum foil, for use as said positive electrode in said non-aqueous electrolyte secondary battery (e.g. supra plus e.g. ¶¶ 0015, 24, 39, 43, and 45-47), reading on the previously amended limitation “the undercoat layer is suitable for being formed on at least one side of a current-collecting substrate in an undercoat foil for an energy storage device electrode comprising the current-collecting substrate and the undercoat layer,”
alternatively, said anchor layer is capable of being “… formed on at least one side of a current-collecting substrate,” “in an undercoat foil,” “for an energy storage device electrode comprising the current-collecting substrate and the undercoat layer,” severably reading on said limitations.
alternatively, the limitations “in an undercoat foil” and “for an energy storage device electrode comprising the current-collecting substrate and the undercoat layer” are severably outside of the scope of the claimed invention.

Takano teaches said current collecting base may be said aluminum foil (e.g. supra), reading on the previously amended limitation “which foil is suitable for fabricating an electrode assembly,” said aluminum foil current collecting base is capable of “used for fabricating an electrode assembly by ultrasonically welding at least one of a electrodes to a metal tab at a region of the electrode where the undercoat layer is formed and an active material layer is not formed,” 
alternatively, the previously amended limitation “… which foil is suitable for fabricating an electrode assembly by ultrasonically welding at least one of a electrodes to a metal tab at a region of the electrode where the undercoat layer is formed and an active material layer is not formed” is outside of the scope of the invention as claimed.

(2)	Regarding the previously added limitation incorporating the subject matter of former claim 7 wherein “An undercoat layer … comprising … a dispersant,” Takano teaches the anchor layer, wherein said anchor layer applied onto said current collecting base material as an ink in which said conductive material is dispersed in a solvent, coated onto said current collecting base material, and dried to remove said solvent, wherein carbon nanotubes are particularly preferable in view of its conductivity and dispersibility (e.g. ¶¶ 0019, 23-24, 26, 40-53, 72, and 77), but does not expressly teach said previously added limitation.
However, Shibano teaches a composite current collector for secondary batteries such as lithium ion secondary batteries, said composite current collector including a current-collecting substrate and a binding layer having excellent electrical conductivity applied thereon, wherein an active material layer is formed on said electrically conductive binding layer of said composite current collector; wherein said binding layer is applied as a dispersion of carbon nanotubes to said current-collecting substrate by e.g. inkjet, spray coating, or casting; and, wherein said binding layer has improved uniformity and adhesive ability by using a dispersant with highly-branched polymers containing triarylamine structures as branch points (e.g. ¶¶ 0001, 16-17, 24, and 40-43).
As a result, it would have been obvious to use the dispersant of Shibano in the ink of Takano in order to ensure the conductive material in said anchor layer is uniformly dispersed in the ink and further to improve the adhesive ability of said anchor layer, reading on said previously added limitation.
Regarding claim 5 and previously amended 6, Takano as modified teaches the anchor layer of claim 1, wherein Takano teaches said anchor layer may be formed of a layer of conductive carbon nanotube material and fluorine-containing polymer material (e.g. supra), reading on “the conductive material includes one or more selected from the group consisting of carbon black, ketjen black, acetylene black, carbon whiskers, carbon nanotubes, carbon fibers, natural graphite, synthetic graphite, titanium oxide, ITO, ruthenium oxide, aluminum and nickel” (claim 5) and previously amended limitation “the conductive material comprises carbon nanotubes” (claim 6).
Regarding claim 8, Takano as modified teaches the anchor layer of claim 1, wherein said anchor layer includes said dispersant with highly-branched polymers containing triarylamine structures as branch points, reading on “the dispersant is a triarylamine-based highly branched polymer or a pendant oxazoline group-containing vinyl polymer.”
Regarding previously added claim 21, Takano as modified teaches the anchor layer of claim 1, wherein Takano teaches said anchor layer may incorporate said carbon nanotubes as said carbon fiber-based conductive material (e.g. supra), wherein an example of said carbon nanotubes is VGCF-H, manufactured by Showa Denko Co, Ltd (e.g. ¶0078), which is a single-wall carbon nanotube, reading on “the conductive material comprises at least one carbon nanotube selected from the group consisting of single-walled carbon nanotube (SWCNT), double-walled carbon nanotube (DWCNT) and multi-walled carbon nanotubes (MWCNT),”
alternatively, said nanotube would have a number of walls of one of “single-walled carbon nanotube (SWCNT), double-walled carbon nanotube (DWCNT) and multi-walled carbon nanotubes (MWCNT).”
Response to Arguments
Applicant's arguments filed April 12, 2022 have been fully considered but they are not persuasive. The applicants allege the following.
In this Amendment, in order to further define the present invention over the cited references, claim 1 has been amended to read as follows (emphasis added):

1.	An undercoat layer for an energy storage device comprising:
an electrically conductive material; 
a dispersant; and 
polymer,
wherein the polymer consists of at least one polymer selected from the group consisting of polyacrylic acid, ammonium polyacrylate, sodium polyacrylate, carboxymethylcellulose sodium, water-soluble cellulose ether, sodium alginate, polyvinyl alcohol, polystyrene sulfonic acid, and polyethylene glycol,
wherein the undercoat layer has a thickness of from 30 to 80 nm,
wherein the undercoat layer is suitable for being formed on at least one side of a current-collecting substrate in an undercoat foil for an energy storage device electrode comprising the current-collecting substrate and the undercoat layer, which foil is suitable for fabricating an electrode assembly by ultrasonically welding at least one of a electrodes to a metal tab at a region of the electrode where the undercoat layer is formed and an active material layer is not formed.

In the present invention, when the undercoat layer has a thickness of from 30 to 80 nm, i) a metal tab can be effectively attached to a undercoat foil via the undercoat layer (formed on the foil) by welding, such as ultrasonic welding, and ii) the undercoat layer surely functions thereby consistently obtaining batteries having excellent characteristics (e.g., see paragraph [0061] of the instant specification). Such advantageous properties of the present invention are evident from the working Examples (e.g., see Tables 1 and 2 of the instant specification). For example, as shown in Tables 1 and 2, when the undercoat layer has a thickness of from 30 to 80 nm, the present invention exhibits advantageous properties in “weldability” and “average voltage.” Upon entry of the current amendments to the claims, the present invention (e.g., claim 1, 5 and 8) has been further defined so that claims are commensurate in scope with the products described in the working Examples and the unexpected properties possessed by these products. 

It is submitted that the cited references fail to disclose or suggest the claimed thickness of the undercoat layer (i.e., 30 to 80 nm) and such advantageous properties of the present invention. 
BIRCH, STEWART, KOLASCH & BIRCH, LLP 
For example, Shibano et al. US ‘982 merely discloses a broad range of the thickness (e.g., 0.05 to 10 m (= 50 to 10,000 nm)) (e.g., see paragraph [0106]), and in the working Example of Shibano et al. US ‘982, the thickness of the undercoat layer is about 200 nm or thicker, which is much larger than the claimed thickness (i.e., 30 to 80 nm). 

Similarly, Takano JP ‘906 merely discloses a broad range of thickness of an anchor layer (e.g., 200 nm or less) (e.g., see paragraphs [0020] to [0025]), and in the working Example of Takano JP ‘906, the thickness of the undercoat layer is 200 nm or 100 nm, which is much larger than the claimed thickness (i.e., 30 to 80 nm).

Further, the cited references are silent about the advantageous properties of the present invention (e.g., “weldability”).

Therefore, there is no proper rationale and/or reasonable expectation of success based on the cited references, even in combination, by which one skilled in the art could arrive at the present invention as claimed, since the cited references fail to disclose or suggest each of the instantly claimed features, as explained above. Further, the claimed invention exhibits unexpected, advantageous properties, as explained above. Thus, it is submitted that the present invention is not obvious over Shibano et al. US ‘982 and Takano JP ‘906, even in combination. 

Based on the foregoing considerations, Applicant respectfully requests that the Examiner withdraw the rejections.

(Remarks, at 6:1-7:5, emphasis in the original.)
Regarding the teachings of the art, the examiner respectfully first notes that Shibano teaches said binding layer has an overlapping range of thickness, establishing a prima facie case of obviousness of the claimed range.
Further, Shibano indicates the thickness of the binding layer is result-effective on the internal resistance of said binding layer, so it would have been obvious to a person of ordinary skill in the art to optimize the thickness of said binding layer to within the claimed range. Similarly, the instant specification teaches the claimed thickness of the undercoat layer affects the resistance, see instant specification.
[0009]	The inventors have conducted extensive investigations from the standpoint of the weldability of the undercoat layer and aimed at lowering the resistance of devices having such an undercoat layer. As a result, they have discovered that by setting the thickness of an undercoat layer formed on at least one side of a current-collecting substrate within a specific range, efficient ultrasonic welding is possible at regions on the current-collecting substrate where the undercoat layer has been formed, and moreover that a low-resistance energy storage device can be obtained even when an electrode provided with an undercoat foil having an undercoat layer of a thickness in this specific range is used.
…

[0108]	As shown in Table 2, in the battery shown in Comparative Example 2-3 that used pure aluminum foil on which an undercoat layer was not formed, the battery resistance was high and so the average voltage during 5 C discharge was confirmed to be low. By contrast, as shown in Examples 2-1 to 2-6 and in Comparative Examples 2-1 and 2-2 in which an undercoat foil was used, the battery resistance decreased and so the average voltage during 5 C discharge was confirmed to rise.

From these results, it was confirmed that, by setting the thickness of the undercoat layer to from 1 to 200 nm, an undercoat foil that is weldable and enables a low-resistance energy storage device to be obtained can be produced.

(instant specification as filed, at ¶¶ 0009 and 108, emphasis added.)
Second, the examiner respectfully notes that Takano teaches said binding layer has an overlapping range of thickness, establishing a prima facie case of obviousness of the claimed range.
Further, Takano indicates the thickness of the anchor layer is result-effective on the conductivity of the electrode, so it would have been obvious to a person of ordinary skill in the art to optimize the thickness of said anchor layer to within the claimed range. Similarly, as noted supra, the instant specification teaches the claimed thickness of the undercoat layer affects the resistance.

The examiner respectfully notes that it appears the applicant is alleging the newly amended narrowed range provides unexpected results in “weldability” and “average voltage.”
However, an argument of counsel is insufficient to overcome a prima facie showing of obviousness. Since a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments or evidence to rebut the prima facie case. See e.g., In re Dillon, 919 F.2d 688, 692 (Fed. Cir. 1990). Rebuttal evidence and arguments can be presented by way of an affidavit or declaration under 37 CFR 1.132. However, arguments of counsel cannot take the place of factually supported objective evidence. See e.g., In re Huang, 100 F.3d 135, 139-40 (Fed. Cir. 1996). See also MPEP § 2145.
Further, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. MPEP § 716.02(d). Absent such showing, “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” MPEP § 2144.05.
Finally, the unexpected property or result must actually be unexpected and of statistical and practical significance. MPEP § 716.02(a).

Regarding, the claimed range of claim 1 newly amended to incorporate the subject matter of former claim 3, the amendment narrows the undercoat layer from the claimed thickness of “from 1 to 200 nm” of claim 1, from the claimed thickness of “from 1 to 140 nm” of former intervening claim 2, to that of former claim 3, which depended from claims 2 and 1, of “from 30 to 80 nm.”
The instant specification at the cited paragraph, ¶0061 as filed, indicates the following regarding both the lower and upper limits of thickness:
[0061]	The undercoat foil of the invention can be produced by applying the above-described conductive material-containing composition onto at least one side of a current-collecting substrate and then drying the applied composition in air or under heating to form an undercoat layer.At this time, it is preferable to apply the conductive material-containing composition to the entire side of the current-collecting substrate so as to form an undercoat layer over the entire surface of the current-collecting substrate.In the present invention, in order to efficiently unite the undercoat foil and the subsequently described metal tab by welding, such as ultrasonic welding, at an undercoat layer region on the foil, the thickness of the undercoat layer is set to not more than 200 nm, preferably not more than 140 nm, and more preferably not more than 80 nm.On the other hand, to ensure that the undercoat layer functions and to reproducibly obtain batteries having excellent characteristics, the thickness of the undercoat layer per side of the current collector is preferably at least 1 nm, and more preferably at least 30 nm.

(Instant specification as filed, ¶0061, emphasis added.)
Further, the data points provided in Tables 1-2 are for thicknesses of 16, 23, 31, 41, 60, and 80 nm (examples) plus 210 and 250 nm (comparative examples), indicating thicknesses of 16, 23, and 80 nm, which are outside of the newly amended range, provide the alleged improved properties.
As a result, the evidence of record indicates the broader ranges of the originally filed claim 1 (1-200 nm) and former claim 2 (1-140 nm) also provide the alleged improved properties.
Regarding the showing of unexpected results, the examiner first respectfully notes that the data of Tables 1-2 do not provide data at or just outside of the lower range (30 nm) and just above and below the upper range (80 nm). The examiner second respectfully notes that the data provided was only an “o” or “x,” rather than providing numerical data, such as the force required to separate the tab and foil.
As a result, in light of all of the evidence of record, the examiner respectfully maintains the prima facie case of obviousness.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. While not within the scope of the claims as claimed, the examiner respectfully notes ultrasonic welding of electrodes and connectors is well known in the art, see e.g. Kajitani et al (US 2014/0079984) and Kawakami et al (US 2015/0099178).
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723